

117 HR 3365 IH: Student Debt Alternative and CTE Awareness Act
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3365IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mr. Williams of Texas introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo require the Secretary of Education to disclose information about career and technical education and funding under the Carl D. Perkins Career and Technical Education Act of 2006, and require FAFSA applications to include a career and technical education acknowledgment.1.Short titleThis Act may be cited as the Student Debt Alternative and CTE Awareness Act.2.FindingsCongress finds the following:(1)Career and technical education provides individuals with a rigorous academic alternative to a costly 4-year degree, and prepares individuals with employable and occupation-specific skills.(2)Career and technical education programs—(A)offer 16 different high-skilled, high-demand career fields of study; and(B)can take between 6 months and 2 years to complete, compared to a traditional 4-year bachelor’s degree.(3)The average cost for a career and technical education program is $3,000 to $6,000 per year, while the average cost for an in-State, public 4-year institution is over $25,000 per year.3.Disclosure on Department of Education websiteThe Secretary of Education (acting through the Office of Federal Student Aid) shall—(1)not later than 60 days after the date of enactment of this Act, publish on the public website of the Office of Federal Student Aid of the Department of Education information on—(A)career and technical education programs, including average completion time, program cost, and post-graduation employment rate; and(B)opportunities in each State—(i)to pursue such programs; and(ii)for funding to pursue such programs under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.); and(2)continuously update and maintain the information published under paragraph (1) to ensure that such information continues to be relevant.4.Disclosure on FAFSA applicationSection 494(a)(1)(A) of the Higher Education Act of 1965 (20 U.S.C. 1098h(a)(1)(A)) is amended by adding at the end the following:(iii)career and technical education programs (as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302)) are a viable alternative to a 4-year degree, and include, to ensure such individuals are made aware of such programs and related career paths at the beginning of the application—(I)a one-page summary of the most recent information provided under section 3(1) of the Student Debt Alternative and CTE Awareness Act; and(II)an acknowledgment signature box;.5.DefinitionsThe terms career and technical education and State have the meanings given the terms in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).